DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-20 dependent thereupon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 “at least thirty generations” and in claim 20 “at least 100 generations” are indefinite because there is no definition in the specification that defines what constitutes a generation for any of the alga cells encompassed by the methods of the specification and that what may constitute a generation would change over time as selection occurs.

	Claims 16 and 17 are indefinite in the recitation of SGI1 (Significant Growth Improvement) genes having no known structure/function associated with the limitation, and thus SGI1 is an arbitrary limitation that fails to set forth the metes and bounds of the invention.
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a method of isolating an algal mutant photosynthetic organism having increased productivity during semi-continuous or continuous culture comprising PCR amplifying and sequencing a portion of ‘the SGI1 locus’.
Applicants describe classically mutagenized and selected Parachlorella mutants NE-7843 and NE-13380; Cas9 mediated Parachlorella mutants GE-13371, GE13380, GE-16345, GE-16346, GE-16347, GE-16399, GE-13232, GE-13428, and GE-16980 all of which show mutations in Parachlorella polypeptide of SEQ ID NO: 3; and Tetraselmis mutant strains STR24096 and STR 24098 (see figures 1, 3, 7, 9-12, 15-20 and description of figures on pages 11-15 of the specification)
Applicants do not describe any attenuated genes specifically linked to a photosynthetic organism having increased productivity other than the gene encoding SEQ ID NO: 3 from Parachorella. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of attenuated SGI1 genes.  Applicants only describe a gene encoding SEQ ID NO: 3 that when attenuated retrieves a phenotype as set forth in the figures of the specification having reduced levels of chlorophyll and PSII antenna cross section size, higher Fv/Fm and 14C Pmax, increased chlorophyll a/b ratio, increased rubisco activase levels and increases of at least 10% more protein as a percent total organic carbon all associated with increased productivity.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of SGI1 genes that when attenuated in an algal species shows increased or higher productivity.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for a gene that when attenuated/ mutated becomes a Significant Growth Improvement gene, it remains unclear what features identify the broadly claimed and structurally unspecified SGI1 gene.  Since the genus of attenuated SGI1 genes has not been described by specific structural features having a common functional relationship or specific activity, the specification fails to provide an adequate written description to support the breath of the claims. Moreover, since the genetic feature of the claims does not disclose any specific structure linked to any specific activity, the claims encompass any number of sequences, of which Applicant is not in possession, encoding proteins having no known activity or an activity that may or may not be associated with the claimed algal phenotype.  Accordingly, the specification fails to provide an adequate written description to support the genus of attenuated SGI1 genes encompassed by the language as broadly set forth in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,982,272 (Bailey) having an effective priority date of 23 September 2013.
The claims are broadly drawn to a method of isolating a mutant alga derived from and having higher productivity relative to a progenitor alga by culturing under photoautotrophic conditions continuously or semi-continuously for at least thirty generations and isolating a strain therein having a higher growth rate than the progenitor. 
	Claims 1-9 recite exposure to levels of light from 500 to 2500 micro-Einsteins occurring during the above culturing and claims 14-15 mutagenesis of an algal culture before culturing/selection.
Claims 10-13 recite maintaining the algal culture at a specific density at a cell density/mL of less than 5 x 106, 2.5 x 106, or less than or equal to 1.5 x 106, or less than or equal to 1 x 106.
Claims 14 and 15 recited mutagenesis of the algal strain prior to culturing and recites various mutagenic techniques available in the art.
Claims 18, 19 and 20 recite sequencing, assaying productivity, and further culturing for 100 generations respectively.
	Bailey teaches in column 38 lines a method of isolating algal mutants that are deregulated in acclimation to low light. The methods include: 
1) mutagenizing a population of algae; 
2) screening the mutagenized population of algae for low chlorophyll fluorescence; 
3) selecting mutants that retain low chlorophyll fluorescence when the mutants are maintained under low light conditions; and 
4) further screening said selected mutants by fluorometry to identify low light stable low chlorophyll fluorescence algal mutants having photochemical (qP) coefficients that are higher than the qP coefficients of wild type algae. 
Bailey also teaches mutants can be screened for having qP coefficients higher than wild type algae. Bailey further teaches assessment of qP is performed after isolates are acclimated to growth at low light, for example, at light of less than or about 400 μE m−2 sec−1, or less and then screening for a stable low chlorophyll phenotype after one to five days of acclimation at low light prior to measuring qP. Isolates having qP greater than that of low light-acclimated wild type cells, at least at irradiances greater than about 400 μE m.−2 sec−1 are identified as putative LIHLA mutants (see column 48 lines 1-27) this is demonstrated in Figure 1A-1B and 5.
Furthermore, Bailey teaches that UV induction of mutations in Nannochloropsis cells was performed at a density of 1 x 106 cells/mL (Example 2 columns 54-55); and a growth range between 2 x 106 and 4.5 x 107 was maintained and empirically determined as a density of cells in the growth medium that would allow for sunlight to penetrate to the depth of the growth volume (see Example 5 in columns 59-60); and further teaches genotyping and sequencing the genome in Example 7 columns 60-61 and especially column 60 lines 36-40.
It would have been obvious at the time of filing to mutagenize an algal cell and select for optimized culture growth in a culture whereby light can permeate deep into the culture of optimize growth of the culture resulting in higher productivity. One of ordinary skill would have been motivated by the teachings of the Bailey patent to mutagenizing, grow and monitor an algal culture for photosynthetic productivity using non-photochemical quenching and the other techniques found in Bailey and would have a reasonable expectation of success given the success of Bailey, that the materials and methods of the Bailey of would lead to the isolation of an algal strain having higher productivity; wherein the choice of cell density and generations assessed are empirically determined and the choice of cell densities as low as 1x106 cells/mL and the monitoring of the cells for thirty or a hundred generation are obvious choices to be made in the art of algal cultural productivity improvement.


All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663